Gaston, J.
The only question presented in this case is, whether the indictment be sufficient in law to warrant the judgment which has been pronounced upon it. The aver-ments in the indictment, with respect to the issuing by the magistrate, and the delivery to the constable, of the execution, under which the defendant’s horse was seized, and which horse he is charged to have forcibly rescued, are not set forth with critical precision; but whéther, on that account, these averments are uncertain and bad, it is unnecessary for us to consider. For, if they be, the indictment nevertheless contains a distinct charge of assault and battery, to which no exception can be taken. The verdict finds the defendant guilty in manner and form as charged in the indictment, and, of consequence, guilty of the assault and battery therein contained. If all the averments so questioned be as exceptionable as is supposed, they may be rejected as superfluous and immaterial, and enough will remain to warrant the judgment.
This opinion must be certified to the Superior Court of Macon.
Per Curiam.
Ordered accordingly.